Battle, J., (dissenting). James A. Meaeham occupied the land in controversy as a homestead until January, 1891, when he left it. His wife having died in 1890, and his children having ceased to reside with him, he never returned. He was then about eighty-five years old and feeble. Needing the constant attention of some one to protect him against injuries from falling, he moved to his daughter’s, Elizabeth Patterson’s, and resided with her until his death. Old, feeble and rapidly growing feebler, alone, his wife dead, his children gone, and with a few years in expectancy, it is unreasonable to presume that he intended to return to the old homestead. Why should he return when the same causes that drove him from it still existed, and perhaps would never end? What use had he for a homestead? Why should he longer linger there in the evening of life? He had not the strength or means to make it any longer useful or desirable to him as a home. He was too old and poor, having no other property. The sequel proves that he had abandoned it. After he had ceased to occupy it for more than three years, in March, 1894, he conveyed the land that had constituted it to his daughter, Elizabeth A. Patterson, in consideration that she would take care of and support him for the remainder of his life. All these facts prove to me that the land in controversy had ceased to be his homestead long before he conveyed it to' his daughter. Meaeham was in debt. The land in controversy was all the property he owned. The conveyance of it to his daughter in consideration that she would take care of and support him for the remainder of his life was in legal effect a conveyance in trust for himself, aud is fraudulent and void as to existing creditors. Woodall v. Kelly, 85 Ala. 368; Annis v. Bonar, 86 Ill. 128; Bump on Fraudulent Conveyances (4 Ed.), § 199, and cases cited. But it is said that the land constituted his homestead at the time he conveyed it to his daughter. Admit this to be true, and it is still fraudulent as to existing creditors. No insolvent debtor is entitled to hold any land as free and exempt from sale under execution or other final process, except the land constituting his homestead. When he abandons the homestead, the land ceases to be exempt. He cannot continue the exemption .by conveying the land to another to hold in trust for him. As said in Annis v. Bonar, 86 Ill. 128, “the law allows no man, beyond the * * * exemption of the statute, by any form of contract or mode of disposition of property, whatever it may be, to secure the use of the property to himself, to the exclusion of his creditors.” When an owner ceases to occupy his homestead, and conveys the land constituting it to another, in consideration that the grantee will support and maintain him for his natural life, he thereby sets it apart to other uses than a homestead, and the grantee thereafter holds in trust for him land which by the abandonment ought to be subject to sale for the payment of his debts. After the conveyance, he stands in no other relation to such land than he does to land that he never held as a homestead, and has conveyed to another for the same purpose. The fact that the land once constituted his homestead does not change the legal effect of the conveyance. The grantee in both cases holds the land for the grantor's benefit, and the effect of the conveyance, if allowed,to stand, would enable the grantor to place property, for his own benefit, beyond the reach of his creditors, that he is not entitled to hold exempt from seizure and sale under final process; and would thereby enable him, if insolvent, to defraud his creditors. Such being their effect, it follows that the conveyances are fraudulent and void as to the creditors of the insolvent grantor. The question I have considered and discussed in this opinion was not presented or decided in Bogan v. Cleveland, 52 Ark. 101; Bennett v. Hutson, 33 id. 762; Turner v. Vaughan, 33 id. 454; Carmack v. Moret, 44 id. 180; Stanley v. Snider, 43 id: 429; Pipkin v. Williams, 57 id. 242; and Campbell v. Jones, 52 id. 493, — cited in the opinion of the court. In none of these eases did an insolvent debtor, by a conveyance to another, set apart the land which constituted his homestead for his use and benefit, to be held in trust for him after it had ceased to be his homestead. The decree of the circuit court ought to be reversed. Wood, J., concurs with me in this opinion.